Citation Nr: 0014583	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for history of 
spondylolysis L-5 with mechanical low back pain, currently 
evaluated at 10 percent, to include the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1987 to February 
1989.

By rating decision in August 1989, service connection was 
granted for spondylolysis L-5 with mechanical low back pain.  
In January 1997, the veteran filed a claim for an increased 
rating for an injured back.  This appeal arises from the 
September 1997 rating decision from the Winston-Salem, North 
Carolina Regional Office (RO) that continued the evaluation 
of the veteran's service connected history of spondylolysis 
L5 with mechanical low back pain at 10 percent.  A Notice of 
Disagreement was filed in October 1997 and a Statement of the 
Case was issued in January 1998.  A Supplemental Statement of 
the Case was issued in November 1998 that provided 60 days 
for the veteran to file a substantive appeal.  A substantive 
appeal was filed in December 1998 with no hearing requested. 


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The undersigned notes that the record is inadequate for 
rating the veteran.  There is an indication in the record 
that the veteran has had treatment for his service connected 
back disability at the Durham, North Carolina VA Medical 
Center, as well as from Triangle Orthopaedic Associates, and 
Davis Chiropractic Center.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Further, the duty to assist a veteran as provided for in 
38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Thus, treatment records from these facilities should be 
requested and thereafter, a VA examination should be 
afforded, and the examiner should perform all indicated 
diagnostic tests and review all recent treatment records.   

The VA examination should take into consideration the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that in evaluating a service-connected joint, the Board erred 
by not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 38 
C.F.R. § 4.45.  Thus, when considering the rating to be 
assigned a service-connected joint, medical evidence must be 
obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The veteran has 
indicated he has marked pain with flare ups, therefore, the 
extent of any diminished range of motion due to pain on use 
should be documented in a current examination.  Additionally, 
the veteran has reported radiating pain into the left lower 
extremity due to the service connected back disability.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements and a 
neurological examination to address the veteran's radicular 
symptoms.

The veteran has contended that his service connected back 
disability has interfered with his employment as a mail 
carrier.  In this regard, the RO appears to have adjudicated 
the issue of entitlement to an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  The Board notes, 
however, that there is no evidence that the RO requested the 
veteran to submit employment records in support of his claim.  
The Court has held that the duty to assist obligates the VA 
to advise the veteran of the relevance of his or her 
employment records in a claim for an extraschedular 
evaluation.  See Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).


The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).


Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for history of spondylolysis L-5 
with mechanical low back pain in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, including 
those from the Durham, North Carolina 
VAMC, Triangle Orthopaedic Associates, 
and Davis Chiropractic Center.  

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected history of 
spondylolysis L-5 with mechanical low 
back pain.  The veteran should be 
notified of the importance of appearing 
for the examinations.  The claims folder 
must be made available to the examiners 
for review prior to the examinations.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The range of motion of the 
veteran's low back and the normal 
range of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
history of spondylolysis L-5 with 
mechanical low back pain, due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected history of 
spondylolysis L-5 with mechanical low 
back pain.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief, or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected history of spondylolysis L-5 
with mechanical low back pain.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
the history of spondylolysis L-5 with 
mechanical low back pain, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

4.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected history of spondylolysis L-5 
with mechanical low back pain pursuant to 
38 C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, then the matter should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected history of spondylolysis L-5 
with mechanical low back pain.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




